Citation Nr: 0901142	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-34 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include depressive disorder, and schizoid 
personality disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk


INTRODUCTION

The veteran served on active duty from March 1972 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied entitlement to service 
connection for schizoid personality disorder. 

According to the veteran's representative, the veteran's 
claim includes the additional issue of entitlement to a 
service connection for depressive disorder.  This issue was 
considered by the RO in the April 2007 supplemental statement 
of the case.  In order to address all of the veteran's 
appellate contentions, the issue on appeal is characterized 
as listed on the first page of the present decision.


FINDINGS OF FACT

1.  The veteran has a personality disorder, which is not 
recognized as a disability pursuant to VA regulation.

2.  An acquired psychiatric disability, to include depressive 
disorder, was not manifested during the veteran's active duty 
service or for many years thereafter, nor
is any current acquired psychiatric disability otherwise 
related to service.


CONCLUSIONS OF LAW

1.  The veteran's personality disorder is not a disability 
for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 
(2008).

2.  An acquired psychiatric disability, to include depressive 
disorder, was not incurred in or aggravated by the veteran's 
active duty service, nor may it be presumed to have been 
incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board involves a claim of entitlement to 
service connection for an acquired psychiatric disability and 
a personality disorder.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38  
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998)  
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10  
Vet. App. 488, 495 (1997). 

According to the applicable regulations, personality 
disorders are not diseases within the meaning of the 
legislation authorizing disability compensation.  See 
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2008).  Such a defect 
cannot be service-connected since it is not a disease under 
the law.  However, if during service, there is a superimposed 
disease; service connection may be awarded for the resultant 
disability.  See VAOPGCPREC 82-90 (July 18, 1990).  

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

At the outset, the Board notes that although the veteran's 
service treatment reports note a diagnosis of schizoid 
personality disorder, existing prior to service, the Board 
finds that the veteran entered into service in sound 
condition and that the presumption of soundness attached.  
See March 1972 entrance examination report.  As such, the 
veteran's claim will be adjudicated on a direct incurrence 
basis.  As discussed further below, by VA regulation, there 
is no basis upon which to award service connection for a 
schizoid personality disorder.  As an aside, it is noted that 
even if the Board assumes that the veteran's disorder existed 
prior to service, the evidence of record does not demonstrate 
that there was any superimposed disease which became manifest 
in service.  The service treatment records do not show that 
any diagnosis of depression existed during service.  The 
probative evidence of record establishes that depression did 
not manifest until many years after service and no evidence 
relates depression to service.  

The evidence shows that no acquired psychiatric disorder 
began in or is in any way related to service.  In fact, an 
examination performed for induction purposes in March 1972 
and examinations performed in March 1973 and October 1973 
reflect that the veteran's psychiatric state was clinically 
evaluated as normal. 

It is acknowledged that in September 1973, service treatment 
records note the veteran complained that he "could not take 
military life any longer" and "felt the urge to break his 
arm to keep from working."  He also reported thoughts of 
committing suicide prior to entering the military and the 
examiner noted that the veteran appeared to "just want out 
of service."  Further, service treatment records reflect 
that on October 5, 1973, the veteran underwent a psychiatric 
evaluation.  One examiner, Dr. L., noted a history of anti-
social behavior and manipulative behavior.  Another examiner, 
Dr. B., noted that the veteran had poor reasoning and was 
somewhat withdrawn and very eccentric.  An impression of 
schizoid personality, chronic, severe was listed and noted to 
have existed prior to enlistment.  Dr. B. further recommended 
that the veteran be administratively separated.  

In November 1973, the veteran was recommended for discharge 
because of frequent use and possession of dangerous drugs.  
His discharge in December 1973 was characterized as 
undesirable, unfitness because of frequent use and possession 
of dangerous drugs, narcotics, marijuana, and other dangerous 
substances.  The Board notes that in a March 1975 
Administrative Decision, VA determined that the veteran's 
discharge was under honorable conditions and the veteran was 
entitled to all VA benefits.

Despite the foregoing, as previously noted, the service 
treatment records merely show a diagnosis of a personality 
disorder, which is not recognized as a disability under VA 
law and regulations.  There is no medical or psychiatric 
evidence of a diagnosis of an acquired psychiatric disorder 
during service or for many years thereafter.  The earliest 
post-service medical evidence on file reflects that in 
September 2005, the veteran sought treatment at a private 
medical center as a result of various legal charges.  The 
veteran denied having any current medical problems or history 
of medical problems.  The impression was alcohol dependence 
and it was recommended that the veteran enter into and 
complete a primary inpatient alcohol treatment program.

The Board notes that there is psychiatric evidence dated 
since November 2005 that shows a diagnosis of depressive 
disorder, not otherwise specified (NOS).  According to 
private medical records dated in November 2005, the veteran 
mentioned he "could cry for no reason and get depressed."  
The veteran also stated he had never received any medications 
or mental health services.  Axis I diagnoses of alcohol 
dependence, chronic, and depressive disorder, NOS are 
reflected.  An Axis II diagnosis of personality disorder with 
antisocial features is also noted.  No opinion was entered as 
to if there was a relationship between the diagnosed 
psychiatric disability and service.  

VA treatment records reflect that in July 2006, the veteran 
sought treatment for depression and alcohol and marijuana 
dependence.  He reported he was taking medication for his 
depression.  He denied any suicide attempts and threats or 
assaults to anyone else for the prior two weeks.  He also 
denied having injured himself or others in that time frame.  
Based on the pre-screen for Residential Rehabilitation 
Treatment Program, the veteran was accepted for further 
screening.  

The veteran was subsequently examined by Dr. F., a 
psychiatrist.  Dr. F. noted an Axis I diagnoses of depressive 
disorder, NOS, alcohol dependence, cannabis dependence, 
cocaine dependence in remission, methamphetamine dependence 
in remission, and nicotine dependence.  An Axis II diagnosis 
listed was personality disorder, not otherwise specified, 
borderline and antisocial features.  The plan included 
beginning medication and a recommendation of a Dual Diagnosis 
Program.  

None of the veteran's post service evidence contains an 
opinion linking a psychiatric disorder to service.  The lapse 
in time between service and the first diagnosis of a 
depressive disorder also weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999),  
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358  
(Feb. Cir. 2002) (en banc). 

The Board has considered the veteran's statements alleging a 
nexus between a current psychiatric disorder and service.  
However, this is not competent evidence since lay persons, 
such as the veteran, are not qualified to render an opinion  
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Specifically, where the 
determinative issue is one of medical causation or a  
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu, supra.  

In summary, there is no medical or psychiatric evidence of an 
acquired psychiatric disorder, to include a depressive 
disorder, until many years post-service and no competent 
opinion that establishes a nexus between a current 
psychiatric disorder and service.  Further and as previously 
noted, in consideration of the in-service diagnosis of 
schizoid personality disorder, the Board notes that 
congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9; see also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for an acquired psychiatric disorder and a 
personality disorder.  Thus, the benefit of the doubt 
doctrine does not apply to the instant case and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed.  Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the appellant in November 2005, before the 
initial original adjudication of the claim.  The letter 
notified the appellant of what information and evidence must 
be submitted to substantiate claims for service connection, 
as well as what information and evidence must be provided by 
the appellant and what information and evidence would be 
obtained by VA.  He was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of his claim to the 
RO.  The content of the letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Notice regarding Dingess was sent in August 2007, and the 
veteran's claim was readjudicated in a supplemental statement 
of the case dated October 2007.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  Further, in this case, as service 
connection is being denied, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran.  

A VA examination was not provided in conjunction with the 
veteran's psychiatric disorder claim, and the Board notes 
that the evidence of record does not warrant one.  See 38 
C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a VA 
examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and  
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that his currently 
diagnosed psychiatric disorder is etiologically related to 
his active service.  In light of the absence of any competent 
opinion suggesting such a relation, VA is not required to 
provide him with a VA examination in conjunction with his 
claim.  Moreover, given the absence of any competent evidence 
of the claimed post-service disability until over 30 years 
after service, any current opinion provided at this point 
would be no more than  speculative.  See 38 C.F.R. § 3.102 (a 
finding of service connection may not be based on a resort to 
speculation or even remote possibility).   

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service treatment records, service personnel 
records, and post-service VA and private medical records.  
There is no identified relevant evidence that has not been 
accounted for.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for an acquired psychiatric 
disability, to include a depressive disorder, and schizoid 
personality disorder is denied. 




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


